Citation Nr: 0618555	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
Type II.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1948 to April 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied service connection for arterial hypertension.  The 
veteran perfected an appeal of that decision. 

FINDING OF FACT

The veteran's arterial hypertension is not secondary to his 
service-connected diabetes mellitus, Type II.


CONCLUSION OF LAW

The veteran's arterial hypertension is not proximately due to 
or the result of his service-connected diabetes mellitus, 
Type II. 38 U.S.C.A. §§ 1110, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The veteran claims that his service-connected diabetes 
mellitus, Type II caused him to develop arterial 
hypertension.  In support of his claim, he contends that his 
arterial hypertension developed after his diabetes mellitus, 
Type II.  

The veteran's service medical records do not document 
complaints of or treatment for high blood pressure or 
arterial hypertension.  In September 2004, the veteran 
underwent a VA hypertension examination.  In that 
examination, the physician determined that the veteran had 
not been diagnosed with diabetic nephropathy.  The examiner 
noted that a documented diagnosis of diabetic nephropathy 
would establish a medical nexus between the veteran's service 
connected diabetes mellitus, Type II and his arterial 
hypertension.  The VA examiner concluded that since the 
veteran had not been diagnosed with diabetic nephropathy, 
there was no etiological relationship between his arterial 
hypertension and diabetes mellitus. 
The sincerity of the veteran's belief that his arterial 
hypertension is related to his diabetes mellitus, type II is 
not in question.  However, a layperson is not competent to 
opine on matters requiring medical knowledge, such as the 
cause of his current medical condition.  The veteran's claim 
must be denied because there is no medical evidence 
establishing a nexus between his service-connected diabetes 
mellitus, type II and his arterial hypertension.  In light of 
the evidence presented, the preponderance of the evidence is 
against the claim and the "benefit of the doubt rule" does 
not apply.  Service connection is therefore denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated September 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran a VA hypertension examination on September 2004.  He 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
this claim. 

ORDER

The claim of entitlement to service connection for essential 
hypertension is denied.


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


